Citation Nr: 1646779	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  15-12 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 50 percent disabling for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1953 to April 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2016, the Veteran's case was advanced on the Board's docket based on his age.  Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In a June 2016 statement, the Veteran withdrew his claim for an increased rating for bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to an increased rating for bilateral hearing loss are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a June 2016 statement, the Veteran withdrew his claim for an increased rating for bilateral hearing loss.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  The June 2016 statement is in writing, and includes the name of the Veteran, the applicable claim number, and the Veteran's statement that he wished to cancel his claim for an increased rating for bilateral hearing loss.  Since the Board had not yet issued a decision concerning the claim, the criteria are met for withdrawal of the appeal of the claim.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).

Accordingly, further action by the Board concerning the claim for an increased rating for bilateral hearing loss is unwarranted, and the appeal of this claim is dismissed.  Id.


ORDER

The claim for an increased rating for bilateral hearing loss is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


